department of the treasury internal_revenue_service washington d c oe release dexte dollar_figure uil moe tax_exempt_and_government_entities_division date feb - contact person identification_number telephone number employer_identification_number dear this is in reply to a letter from your authorized representatives dated date who requested a ruling on your behalf concerning your status as an electric cooperative described in sec_501 of the internal_revenue_code you have been exempt from federal_income_tax under sec_501 of the code hereafter code since date _you have consistently computed your compliance with the percent member income test under sec_501 on the basis of gross_income you are a calendar_year organization using the accrual_method of accounting you operate as a power supply cooperative supplying wholesale electric power to your members you currently have thirteen members each of which is purchasing electricity from you on a wholesale basis you are looking for ways to lower your interest costs pursuant to an interest_rate_swap you have been advised that long-term fixed rates can be achieved in the swap markets that are substantially lower than the long-term fixed rates in the bond market as a result you intend to issue up to dollar_figure million of floating rate debt to accomplish this you will enter into interest_rate_swap agreements with one or more financial institutions none of these financial institutions are members of your organization under the swaps you will make periodic_payments equal to a fixed-rate on a notional_principal_amount and receive periodic_payments equal to a floating-rate on the same notional_principal_amount the periodic_payments will be netted on each payment_date and you will make or receive a net payment equal to the difference between the fixed and floating-rate multiplied by the notional_principal_amount the swaps will be identified as hedges in your books_and_records in order to manage price risk associated with fuel you intend to use certain financial instruments in order to reduce or eliminate price risk on fuel to hedge your fuel price risk you will enter into natural_gas futures contracts with entities that are not members of your organization you will execute stipulate the following in connection with the contracts will be used for purposes of hedging your purchase of gas and for hedging your purchase of power where the cost of the power is related to the daily price of gas you intend on cash settling all futures contracts at a predetermined price you futures contracts the contracts on a net_basis the contracts will qualify as hedges as set forth in sec_1_1221-2 of the income_tax regulations and the nymex contracts will be identified in your books_and_records as hedges in accordance with sec_1_1221-2 of the regulations sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_1_446-4 of the regulations generally provides that a hedging_transaction as defined in sec_1_1221-2 must be accounted for under the rules of sec_1_446-4 sec_1_446-4 of the regulations provides that the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income by reasonably matching the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item or items being hedged sectioraa446-4 e of the regulations provides that the rules of sec_1_446-3 govern the timing of income and deductions with respect to a notional_principal_contract npc unless because the npc is part of a hedging_transaction the application of those rules would not result in the matching that is needed to satisfy the clear reflection requirement of sec_1_446-4 for example the regulations provide that if an npc hedges a debt_instrument the method_of_accounting for periodic_payments described in sec_1_446-3 generally clearly reflects the taxpayer's income sec_1_446-3 of the regulations defines a npc as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts sec_1_446-3 of the regulations states that all taxpayers regardless of their method_of_accounting must recognize the ratable daily_portion of a periodic_payment for the taxable_year to which that portion relates sec_1_446-3 of the regulations provides the net_income or net deduction from an npc for a taxable_year is included in or deducted from gross_income for that taxable_year the net_income or net deduction from an npc for a taxable_year equals the total of all of the periodic_payments that are recognized from that contract for the taxable_year sec_1221 of the code defines a hedging_transaction to include any transaction entered into in the normal course of business primarily to manage risk of price changes with respect to ordinary_property that is held or to be held by the taxpayer see also sec_1 b the swaps between your organization and the financial institutions are npc’s notional_principal_contracts pursuant to sec_1_446-3 of the regulations thus sec_1_446-3 of the regulations governs the timing of income and deductions with respect to periodic_payments pursuant to sec_1_446-3 of the regulations you will recognize the ratable daily_portion of each periodic_payment for the taxable_year to which that portion relates sec_1_446-3 of the regulations your organization shall recognize only the net periodic under payment from the swaps thus for purposes of the percent of the member income test your organization may calculate nonmember income by reference to the net_income derived from the swaps your organization's inventory of natural_gas and electricity is ordinary_income_property under sec_1221 of the code therefore assuming that the contracts manage risk of price changes with respect to the natural_gas and electricity inventories the contracts are hedging_transactions within the meaning of sec_1221 and sec_1_1221-2 of the regulations as explained above sec_1_446-4 of the regulations governs the timing of hedging_transactions as defined in sec_1_1221-2 and generally requires that the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income by reasonably matching the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item or items being hedged contracts that hedge electricity purchases until you sell the for hedges of the natural_gas inventory the cost of natural_gas becomes a cost of the for hedges of purchased electricity sec_1_446-4 of the regulations provides that if a hedging_transaction hedges purchases of inventory gain_or_loss on the hedging_transaction may be taken into account in the same period that it would be taken into account if the gain_or_loss were treated as an element of the cost of inventory under sec_1_471-1 of the regulations you must include the cost of the purchased electricity inventory in your ending inventory until you sell the electricity to members consequently you may not recognize your net gain_or_loss on the related electricity inventory electricity inventory produced when the natural_gas is consumed in the ordinary course of production sec_1_263a-1 of the regulations provides that producers must capitalize direct_material_costs which include the cost of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced thus you must include the cost of the natural_gas inventory in your ending inventory until you sell the electricity to members accordingly you may not recognize your net gain_or_loss on the contracts that hedge the natural_gas inventory until you sell the related electricity the code you may calculate nonmember income by reference to the net_income derived from the interest rate swaps and for purposes of the percent member income requirement under sec_501 of accordingly we conclude as follows for purposes of the percent member income test under sec_501 of the code your nonmember income from the gain that you recognize from the contract if any at the time the contract is settled contract transactions will be the amount of this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based also we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sincerely enclosure notice technical group robert c harper jr manager exempt_organizations
